Citation Nr: 0116682	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of an 
injury to the left 4th finger.

5.  Entitlement to service connection for the residuals of a 
head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 1998 and May 1999 rating decisions by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board views the newly enacted legislation to be clearly 
more beneficial to the veteran.  Therefore, review of the 
veteran's service connection claims under the new legislation 
is required before the Board may proceed with appellate 
review.  The Board also believes that the medical evidence of 
record does not allow for informed appellate review of those 
issues and that additional development, to include 
appropriate VA medical examinations, is necessary.  On his 
claims for service connection, the veteran was not scheduled 
for a VA medical examination or for a medical opinion.  It is 
not unambiguously clear that either a medical examination or 
a medical opinion is unnecessary in deciding this claim.  An 
examination or opinion is treated as being necessary to make 
a decision on a claim if the evidence of record, including 
statements of the claimant, (i) contains competent evidence 
of current disability or persistent or recurring symptoms of 
disability; and (ii) indicates that disability or symptoms 
may be associated with active service; but (iii) does not 
contain sufficient medical evidence for a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000)(to be 
codified at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  After completion of the above, the RO 
should schedule the veteran for VA 
examinations by the appropriate 
physicians to ascertain the nature and 
etiology of any current right leg, neck, 
low back, head, and left 4th finger 
disability.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examination, and any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should clearly 
report any right leg, neck, low back, 
head, and left 4th finger disability 
capable of medical diagnosis.  As for any 
such diagnosed disability, the 
examiner(s) should offer an opinion, to 
the extent possible, as to whether it is 
at least as likely as not that such 
disability is related to events the 
veteran has described as occurring during 
service.  A detailed rationale for all 
opinions expressed should be furnished.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




